Appeal by defendant from (1) a judgment of the Supreme Court, Queens County, rendered November 22, 1972, convicting him of robbery in the first degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence, and (2) a judgment of resentence of the same court, rendered March 24, 1975. Appeal from the judgment rendered November 22, 1972 dismissed. That judgment was superseded by the judgment rendered upon resentence. Judgment rendered March 24, 1975 affirmed (see People v Felder, 39 AD2d 373, affd 32 NY2d 747, app dsmd sub nom. Felder v New York, 414 US 948). Hopkins, Acting P. J., Martuscello, Cohalan, Margett and Rabin, JJ., concur.